Exhibit 12(g) System Energy Resources, Inc. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Fixed Charges 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest $60,424 $59,931 $57,117 $56,667 $47,570 Interest applicable to rentals 3,039 3,914 4,463 9,057 5,885 Total fixed charges, as defined $63,463 $63,845 $61,580 $65,724 $53,455 Earnings as defined: Net Income $111,644 $140,258 $136,081 $91,067 $48,908 Add: Provision for income taxes: Total 69,343 54,529 45,447 59,494 96,901 Fixed charges as above 63,463 63,845 61,580 65,724 53,455 Total earnings, as defined $244,450 $258,632 $243,108 $216,285 $199,264 Ratio of earnings to fixed charges, as defined 3.85 4.05 3.95 3.29 3.73
